Citation Nr: 9926330	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is entitled to an increased 
apportionment of the veteran's pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1958.

In a special apportionment decision dated in January 1995, 
the Regional Office (RO) awarded the appellant an 
apportionment of the veteran's pension benefits in the amount 
of $202 per month, effective October 1994.  Effective 
December 1994, the monthly amount of the apportionment was 
increased to $208.  The appellant filed a timely notice of 
disagreement, claiming that she should receive a higher 
apportionment.


REMAND

The Board of Veterans' Appeals (Board) points out that the 
issue presented in this case involves a contested claim.  It 
is noted that the veteran was sent a copy of the statement of 
the case dated in May 1995, as well as the supplemental 
statement of the case dated in February 1996.  In addition, 
by letter dated in January 1996, the veteran was notified 
that the appellant was going to testify at a hearing at the 
RO in February 1996.  However, the Board concedes that he was 
not furnished a copy of the appellant's substantive appeal, 
nor was the supplemental statement of the case dated in 
August 1997 sent to him.  It is apparent that the RO has not 
complied with the contested claims procedures set forth in 
38 C.F.R. § 20.500 et seq (1998).  

In addition, the Board notes that an award letter of November 
1998 reflects the fact that the veteran's monthly rate of 
pension was increased to $912, effective December 1998.  
Finally, by rating decision dated in May 1999, the RO 
determined that the veteran was entitled to special monthly 
pension on account of the need for regular aid and 
attendance, effective January 1998.  

The record shows that numerous attempts have been made to 
contact the veteran and many letters to him have been 
returned as undeliverable.  In June 1999, the RO was advised 
that the veteran was residing in a VA facility in Martinez, 
California.  In this regard, the Board notes that the veteran 
is not entitled to special monthly pension while he is 
maintained at government expense.  At no time has the veteran 
provided any information concerning his income and expense.  
The most recent evidence concerning the appellant's monthly 
income and expenses was received in December 1996.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
the appellant and request that each 
provide all pertinent information 
concerning their monthly income and 
monthly expenses.  The Board notes 
that the current address of record for 
the veteran is as follows:  c/o VA, 
Shasta Unit, 150 Muir Road, Martinez, 
CA 94553.

2. The RO should then review the 
information submitted by the veteran 
and the appellant and reconsider the 
appellant's claim for an increased 
apportionment.  

3. Thereafter, the RO should ensure that 
it follows the contested claims 
procedures set forth in 38 C.F.R. 
§ 20.500 et. seq.

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If not, she representative should be furnished 
an appropriate supplemental statement of the case, and the 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West,        12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







